Citation Nr: 1518584	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right testicular atrophy, claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decisions from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection has been established for right epididymal cyst and orchalgia associated with scar, residuals right inguinal hernia. Here, the Veteran also asserts that he has separate disorder manifested by right testicular atrophy caused or aggravated by his service-connected residual right inguinal hernia disability. In this regard, his claim for disorder manifested by right testicular atrophy was received in August 2008. 

Prior to receipt of his claim, an August 2006 report of VA examination documents, in pertinent part, that objective examination showed the testicles were descended bilaterally and both atrophic. Subsequent to receipt of the claim, the report of August 2008 VA examination reflects, in pertinent part, that objective examination showed the right testicle appeared to be mildly high riding in the scrotum, no reduction intesticular size, significantly tender on exam to light palpation. There are no masses bilaterally. Atrophy of the testicles was not documented. November 2009 report of examination showed that the left testicle was normal with no masses. Right testicle was exquisitely tender and examination was limited on this side. In a May 2010 urology clinic note, physical examination showed, in pertinent part, small atrophic testicles bilaterally. 

In this case, the Board finds that the record is unclear as to whether the Veteran has, or at any time pertinent to this appeal, had a disorder manifested by right testicular atrophy that was caused or aggravated by his service-connected residual right inguinal hernia disability. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Under the circumstances, the Board finds that additional opinion is necessary to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any available updated VA treatment records. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disorder manifested by right testicular atrophy. The claims file should be made available to the examiner for review. After a thorough review of the evidence of record, the examiner should provide an opinion with supporting rationale as to:

a) whether it is at least as likely as not (50 percent probability or better) that the Veteran has or had right testicular atrophy at any time during the course of the appeal related to an event during his period of service.  

b) whether it is at least as likely as not (50 percent probability or better) the service-connected residual right inguinal hernia disability caused or aggravated any disorder manifested by right testicular atrophy that the Veteran has or had at any time during the course of the appeal. If aggravation of a disorder manifested by right testicular atrophy by the service-connected residual right inguinal hernia disability is shown, the examiner should quantify, to the extent possible, the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completion of the above development, the Veteran's claim on appeal should be readjudicated. If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

